Citation Nr: 1808982	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-00 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for the service-connected disability of post nasal septoplasty, currently evaluated at zero percent.

2.  Entitlement to service connection for residuals of broken nose to include loss of smell.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from June 1970 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In June 2016, the Veteran testified at a Board hearing held at the RO before the undersigned veterans law judge (VLJ).  A transcript of the hearing is of record.

The Board denied the claims in December 2016.  The Veteran subsequently appealed this denial to the Court of Appeals for Veterans Claims (Court).  In an August 2017 Joint Motion for Partial Remand (JMPR) and Order, the Court vacated in part the Board's December 2016 decision and remanded the claims to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims on appeal so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); Duenas v. Principi, 18 Vet. App. 512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For below noted reasons, the Board finds that, while the Veteran underwent VA examinations in September 2009 and October 2012, an additional VA opinion to determine the nature and etiology is required to decide the claim for service connection for residuals of broken nose to include loss of smell.

With regard to the Veteran's claimed loss of smell, he has alleged that such began immediately after he broke his nose in service and has persisted since.  Service treatment records document a broken nose in 1970 and resulting septoplasty in 1973.  Post-service treatment records reflect that the Veteran was first diagnosed with anosmia in October 2012.  He underwent VA examinations in September 2009 and October 2012 with the same examiner.  In September 2009, the examiner noted that the Veteran both subjectively reported and objectively was found to have normal sense of smell.  The Veteran scored a 36 out of 40 on smell identification test at the time.  Furthermore, the examiner found that the Veteran's degree of disability as the result of his nasal septoplasty was very limited and, presumably because the Veteran's sense of smell was intact at the time, provided no etiological opinion for it. 

In October 2012, the examiner administered another smell identification test and, this time, the Veteran scored a 7 out of 40, indicating a complete loss of smell.  He also reported that he had lost his sense of smell ever since his original injury.  However, the examiner opined that there had been no change in the Veteran's nasal airway or his post-septoplasty residuals and, in light of that, felt the drastic change in sense of smell raised suspicions of malingering.  Regardless, he indicated that, if the Veteran's sense of smell had declined in the three years between the examinations, it would be less likely than not caused or exacerbated by his nasal fracture and septoplasty during service.  

Critically, the Court's August 2017 remand pursuant to a JMPR specifically expressed concerns with the prior denial's apparent flat adoption of the VA examiner's finding regarding malingering and found it insufficiently supported.  That conclusion was based primarily on findings that the Veteran's reports during September 2009 examination, October 2012 examination, and his hearing testimony differed as to the extent of his loss of smell-i.e., that his sense of smell was fine, that he had been unable to smell things since the in-service injury to his nose, and that he could smell certain things but could not distinguish odors.  However, a review of the relevant evidence shows that in September 2001, the Veteran's original claim explicitly indicated that he had been unable to smell since his in-service injury.  Similarly, his hearing testimony specifically states that "[s]ince [his in-service nasal injury during basic training], he had always sensed or knew loss of smell."  The prior denial even conceded that the Veteran's wife attested to noticing his loss of smell "after his discharge."  Thus, considering the actual totality of the evidence-and keeping in mind that the absence of evidence of loss of smell throughout his treatment history is not ipso facto evidence of its absence-his reports on October 2012 examination are, in fact, fairly consistent with the other accounts of record endorsing a loss of smell since his in-service nasal injury.  

Conversely, the Board notes that this evidentiary context suggests the reports and finding of "normal" sense of smell on September 2009 examination are actually more anomalous than previously suggested.  Notably, the Veteran himself has suggested, as the Court notes in the JMPR, that such notation was an inaccurate reflection of his reports during that examination.  Regardless, at no point has a VA examiner considered the various competent reports indicating onset during service and a more or less continuous course since.  Moreover, the Board also notes that neither VA examination report of record considers the possibility that his sense of smell may undergo fluctuations in severity and degree, or otherwise remit and recur intermittently, which may explain the discrepancies between the two examinations.  Finally, the Board notes that the October 2012 opinion only addresses whether any potential loss of smell may be directly related to his in-service nasal fracture and septoplasty.  However, the Veteran crucially is service-connected for his present residuals of that fracture which, though noncompensable, still exist, and there is no discussion as to whether such residuals might also aggravate his diagnosed anosmia.

In light of the above, the Board finds the September 2009 and October 2012 VA examinations inadequate and, upon remand, the Veteran should be afforded a new VA examination with a different examiner to resolve the outstanding medical questions.

As previously noted, the Court in their August 2017 JMPR also took issue with the Board's denial of an extraschedular rating for the Veteran's service connected post nasal septoplasty.  While the September 2009 and October 2012 VA examination reports indicate he did not have 50 percent nasal obstruction on both sides or total obstruction on one side, the Veteran has alleged that his main symptom is difficulty breathing at night.  As there appears to be no other diagnosis that such pathology may be attributed to and he clearly reported nighttime breathing difficulties during September 2009 VA nasal examination, the Board must consider whether his service-connected post-nasal septoplasty residuals warrant an extraschedular rating based on such pathology.  In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that the Board does not have jurisdiction to assign an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, "the regulation does not preclude the Board from considering whether referral to the appropriate first-line officials is required."  Id. at 95.  As this matter has not yet been referred for extraschedular consideration by the VA Director of Compensation Service, however, a remand is necessary.

Finally, the Veteran should be given another opportunity to identify any outstanding treatment records and any updated treatment records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

2.  After obtaining any outstanding records, forward the Veteran's record to an appropriate physician, preferably an ear, nose, and throat (ENT) specialist, other than the September 2009 and October 2012 examiner for an addendum opinion regarding the nature and etiology of his documented anosmia.  The electronic record, including a copy of this Remand, must be made available to the examiner for review.  Based on a review of the record, the examiner should respond to the following:

(A)  Is it at least as likely as not that his documented anosmia is related to the 1970 in-service nasal injury and/or the resulting 1973 septoplasty?

(B)  Is it at least as likely as that his documented anosmia is caused by his current service-connected residuals of the 1970 nasal injury or the resulting 1973 septoplasty?

(C) Is it at least as likely as that his documented anosmia was aggravated (i.e., permanently worsened beyond the natural progression) by his service-connected residuals of the 1970 nasal injury or the resulting 1973 septoplasty?

In offering such opinion, the examiner must consider the Veteran's statements regarding the onset and course of his loss of smell (i.e., that he has had some degree of loss since his nasal injury in service) and note that the Veteran is competent to report his symptoms.  The examiner should also consider and discuss, as necessary, whether the Veteran's anosmia may recur and remit intermittently or otherwise fluctuate in severity.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The AOJ should arrange for all development previously indicated, prepare the appropriate summary (statement of all factors having a bearing on the issue), and refer to the Director of Compensation and Pension for a determination as to whether or not the Veteran's service-connected disability of post nasal septoplasty warrants an extraschedular rating in accordance with 38 C.F.R. § 3.321(b). 

4.  The AOJ should thereafter implement the Director's determination or (if the benefit remains denied, or is not granted to the Veteran's satisfaction), issue an appropriate supplemental statement of the case (SSOC), afford the Veteran opportunity to respond, and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




